DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-6, 11-16, 18-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of wherein the controller is configured to guide placement of the first connector for a first localization relative to the second connector in response to a first signal received by a first radio frequency antenna extending around a perimeter of a body of the first connector and then guide placement of the first connector into the second connector in response to a second signal received by a second radio frequency antenna located centrally on the body of the first connector.
 	Regarding claim 11, the prior art fails to teach or suggest further inclusion of a controller configured to process the signal received by the at least one radio frequency antenna, wherein the controller is configured to execute a random search pattern for a binary detection of the signal by the at least one radio frequency antenna to locate the second connector relative to the first connector.
	Regarding claim 12, the prior art fails to teach or suggest further inclusion of a controller configured to process the signal received by the at least one radio frequency antenna, wherein the controller is configured to execute a search pattern using search 
 	Regarding claim 14, the prior art fails to teach or suggest further inclusion of wherein the charging station connector includes a first antenna extending around a perimeter of a body of the charging station connector for guiding the charging station connector to an initial location relative to the vehicle connector and a second antenna centrally located on the body of the charging station connector for guiding the charging station connector into the vehicle connector for connection with the vehicle connector.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/23/2021